Exhibit 10.1
 
FIFTH AMENDMENT
to the LowCal Agreements (as defined herein)


THIS FIFTH AMENDMENT TO THE LOWCAL AGREEMENTS (this “Fifth Amendment”), dated as
of January 13, 2015, is by and among Eos Global Petro, Inc. (“Eos”), Eos Petro,
Inc. (the “Company”), LowCal Industries, LLC (“LowCal”), Sail Property
Management Group LLC (“Sail”) and LowCo [EOS/Petro], LLC (“LowCo, and
collectively referred to with Eos, Company, LowCal and Sail as the “Parties”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the LowCal Agreements.
 
WHEREAS, the Parties have previously entered into the following agreements
(collectively referred to herein as the “LowCal Agreements”):


 
a.
Second Amended and Restated Loan Agreement and Secured Promissory Note, dated
November 6, 2013, between Eos and LowCal (the “First Note”);



 
b.
Amended and Restated Leasehold Mortgage, Assignment, Security Agreement and
Fixture Filing, dated April 23, 2013, between Eos and LowCal (the “Mortgage”);



 
c.
Guaranty, dated February 8, 2013, made by Company in favor of LowCal;



 
d.
Lock-Up/Leak-Out Agreement, dated February 8, 2013, between Company and LowCal;



 
e.
Lock-Up/Leak-Out Agreement, dated November 6, 2013, between Company and LowCal;



 
f.
Series B Convertible Preferred Stock Purchase Agreement, dated February 8, 2013,
between Company and LowCal;



 
g.
Series B Convertible Preferred Stock Purchase Agreement, dated April 23, 2013,
between Company and LowCal;



 
h.
Common Stock Purchase Agreement, dated November 6, 2013, between Company and
LowCal;



 
i.
Extension Agreement, dated November 6, 2013, between the Parties;



 
j.
Warrant to Purchase Common Stock of the Company, dated August 14, 2013, with
LowCo as the holder (“Warrant”),



 
k.
Compliance/Oversight Agreement, dated February 8, 2013, between Eos and Sail
(the “Oversight Agreement”);


 
 

--------------------------------------------------------------------------------

 



 
l.
First Amendment to the LowCal Agreements, dated April 23, 2013, between the
Parties;



 
m.
Second Amendment to the LowCal Agreements, dated November 6, 2013, between the
Parties;



 
n.
Third Amendment to the LowCal Agreements, effective January 9, 2014, between the
Parties; and



 
o.
Third Amendment to the LowCal Agreements, dated August 14, 2014, between the
Parties (which the Parties acknowledge should have been titled the Fourth
Amendment).

 
WHEREAS, LowCal and Affiliates have caused the following amounts, which
aggregate $750,000.00, to be loaned to the Company on the following dates
(collectively referred to herein as the “2014 Deposits”):


 
a.
October 10, 2014 - $150,000.00;



 
b.
November 11, 2014 - $200,000.00;



 
c.
December 12, 2014 - $325,000.00; and



 
d.
December 17, 2014 - $75,000.00.



WHEREAS, the parties desire to memorialize the terms upon which the 2014
Deposits will be repaid in a new note, amend certain terms of the First Note and
terminate the Oversight Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties have agreed to the
following terms:


 
1.
Amended and Restated First Note. Simultaneously with the execution of this Fifth
Amendment, the First Note shall be amended and restated in its entirety in the
form attached hereto as Exhibit A (the “Amended First Note). As is more fully
set forth in the Amended First Note, the amendments include: (i) forgiving all
accrued and unpaid interest on the First Note, as well as all interest which
otherwise would have accrued on the First Note from the date first written above
into the future; (ii) removing the “Exit Fee,” as defined in the First Note; and
(iii) extending the maturity date to June 30, 2015.  Upon conversion, in whole
or in part, of the Amended First Note pursuant to Section 4 thereof, the Company
covenants and agrees to issue to LowCal shares of common stock of the Company,
in accordance with the provisions of Section 4 of the Amended First Note.   Upon
payment in full of the Amended First Note, the Company covenants and agrees to
issue shares of common stock of the Company to LowCal, in accordance with the
provisions of Section 5 of the Amended First Note.


 
 

--------------------------------------------------------------------------------

 
 
 
2.
Issuance of New Second Note. Simultaneously with the execution of this Fifth
Amendment, the Company shall execute and deliver to LowCal the unsecured
promissory note in the amount of $3,250,000.00 attached hereto as Exhibit B (the
“Second Note”). The Parties agree that the principal amount of the Second Note
reflects and equals: (i) the cash portion of the “Exit Fee” removed from the
First Note; (ii) all consulting fees and expenses which otherwise would have
been payable to Sail pursuant to the Oversight Agreement, which is being
terminated pursuant to Section 3 herein; (iii) all accrued but unpaid interest
being removed and forgiven from the First Note as of the date first written
above; (iv) the 2014 Deposits, and (v) the value of the release by LowCal and
LowCo of substantial rights and claims under the First Note and the LowCal
Agreements and security and sources of funding for the repayment of the First
Note.



 
3.
Termination of Oversight Agreement. The Parties acknowledge and agree that the
Oversight Agreement shall be terminated and be of no further force and effect
effective as of the day first written above. Any and all consulting fees and
expenses payable to Sail pursuant to the terms thereof shall have been satisfied
by issuance of the Second Note.



 
4.
Acknowledgement of Good Standing. The Parties agree and acknowledge that any and
all Events of Default (as defined in the LowCal Agreements) of the Company or
Eos and any events of default of LowCal, LowCo or Sail which may have occurred
under the LowCal Agreements on or prior to the date hereof are hereby waived,
and the Parties further acknowledge that the LowCal Agreements, other than the
Oversight Agreement terminated pursuant to Section 3 above, are in good standing
and full force and effect as of the date hereof.



 
5.
Future Release of Mortgage; Amendment of Mortgage. Each of LowCo, LowCal and
Sail covenants and agrees that, notwithstanding anything to the contrary in the
Mortgage or other LowCal Agreements, upon repayment in full of the Second Note,
they shall each forever release, cancel and terminate in all respects the
Mortgage and any other Liens otherwise in effect as a result of the Mortgage or
Amended First Note, and they shall each execute, file or cause to be filed any
and all notices, consents and agreements to effectuate such release,
cancellation and termination.  Within ten (10) days after the date of this
Agreement Eos and the Company will cause an amendment to the Mortgage, in form
and substance reasonably satisfactory to LowCal and LowCo, to be filed to
reflect the current $5,000,000 principal balance of the Amended First Note, so
that the public filing of the Mortgage reflects that such current principal
balance is secured by such Mortgage and the liens created thereby.  Such
amendment shall not relinquish any exiting priority of the Mortgage.  Any
filing, recording or other fees or taxes payable in connection therewith shall
be paid by Eos.



 
6.
Piggyback Registration Rights. The Company agrees that all shares of common
stock of the Company issued or issuable to LowCal or LowCo pursuant to any of
the LowCal Agreements, the Second Note or the Amended First Note shall have the
piggyback registration rights set forth in the registration rights appendix
attached hereto as Exhibit C, the terms of which are incorporated herein by this
reference.


 
 

--------------------------------------------------------------------------------

 
 
 
7.
Notice. All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered personally, or sent by a
nationally recognized overnight delivery service, such as Federal Express, or
mailed by certified or registered mail, return receipt requested, postage
prepaid, to the following addresses:

 
If to the Company/Eos:
Eos Petro, Inc.
Attention: Nikolas Konstant
1999 Avenue of the Stars, Suite 2520
Los Angeles, CA 90067
Fax: (310) 277-0591


If to LowCal, LowCo or Sail:
LowCal Industries, LLC
6119 Greenville Ave
Suite 340
Dallas, TX 75206-1910
Fax: (323) 443-3868
 
Notices sent by mail shall be deemed received on the earlier to occur of actual
delivery to the recipient, or the 3rd day after deposit in the mail.
 
 
8.
General Provisions.



 
a)
      General Interpretation.  The terms and conditions of this Fifth Amendment
have been negotiated by the Parties and the language used in this Fifth
Amendment shall be deemed to be the language chosen by the Parties hereto to
express their mutual intent.  This Fifth Amendment shall be construed without
regard to any presumption or rule requiring construction against the Party
causing such instrument or any portion thereof to be drafted, or in favor of the
Party receiving a particular benefit under the Fifth Amendment.  No rule of
strict construction will be applied against any Party.

 
 
b)
     Signatures – Counterparts.  This Fifth Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Fifth Amendment
shall not be effective until the execution and delivery among all of the Parties
of at least one set of counterparts.  The Parties authorize each other to detach
and combine original signature pages and consolidate them into a single
identical original.  Any of such completely executed counterparts shall be
sufficient proof of this Fifth Amendment.  Facsimile copies or PDF copies via
e-mail of signature pages shall be effective and enforceable as originals.

 
 
c)
     Captions, Headings and Exhibits.  The captions and headings of this Fifth
Amendment are for convenience only and have no force and effect in the
interpretation or construction of this Fifth Amendment.  All exhibits attached
hereto are by this reference incorporated herein as though fully set forth in
this Fifth Amendment.

 

 
 

--------------------------------------------------------------------------------

 
 
 
d)
     Severability.  If any term, provision, covenant or condition of this Fifth
Amendment shall be or become illegal, null, void or against public policy, or
shall be held by any court of competent jurisdiction to be illegal, null or void
or against public policy, the remaining provisions of this Fifth Amendment shall
remain in full force and effect and shall not be affected, impaired or
invalidated thereby.  The term, provision, covenant or condition that is so
invalidated, voided or held to be unenforceable shall be modified or changed by
the Parties to the extent possible to carry out the intentions and directives
set forth in this Fifth Amendment; provided, however, that this Fifth Amendment
shall be void, in its entirety, if the consideration therefore fails, is
rescinded, cancelled, or declared void or unenforceable for any reason.

 
 
e)
     Assignment of this Fifth Amendment.  No Party shall have the right to
assign its rights or delegate any of its obligations or duties under this Fifth
Amendment without the express written consent of all of the other Parties.

 
 
f)
     Successors and Assigns.  Except as restricted herein, this Fifth Amendment
shall be binding on and shall inure to the benefit of the Parties and their
respective legal representatives, successors and assigns.

 
 
g)
     Sophistication. The Parties by their acceptance of this Fifth Amendment
hereby acknowledge that they are sophisticated business persons who were
represented by counsel during the negotiations regarding the provisions of this
Fifth Amendment and are fully informed regarding said provisions.

 
 
h)
     Waiver.  The waiver of any breach of any provision hereunder by any Party
shall not be deemed to be a waiver of any preceding or subsequent breach
hereunder, nor shall any waiver constitute a continuing waiver.  No waiver shall
be binding unless executed in writing by the Party making the waiver.

 
 
i)
     Governing Law. This Fifth Amendment shall be governed by and construed and
interpreted in accordance with the substantive laws of the State of California,
without giving effect to any conflicts of law rule or principle that might
require the application of the laws of another jurisdiction.  Each Party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts of the State of California in any such action, suit or proceeding, and
agrees that any such action, suit or proceeding shall be brought only in such
courts with venue for all purposes to be proper only in the state and federal
courts located in Los Angeles County, California (and waives any objection based
on forum non conveniens or any other objection to venue therein); provided,
however, that such consent to jurisdiction shall not be deemed to be a general
submission to the jurisdiction of said courts or in the State of California
other than for such purpose.

 
 
j)
     Attorney’s Fees. Each of the Parties shall bear its own attorney’s fees and
costs relating to the preparation of this Fifth Amendment and related documents.


 
 

--------------------------------------------------------------------------------

 


 
k)
      No Third Party Rights. Nothing in this Fifth Amendment, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Fifth Amendment on any persons other than the Parties and their respective
successors and assigns, nor is anything in this Fifth Amendment intended to
relieve or discharge the obligations or liability of any third persons to any
Party, nor shall any provision give any third persons any right of subrogation
or action over or against any Party.

 
 
l)
     Entire Agreement and Amendment.  In conjunction with the matters considered
herein, this Fifth Amendment, the First Amended Note and Second Note contain the
entire understanding and agreement of the Parties and there have been no
promises, representations, agreements, warranties or undertakings by any of the
Parties, either oral or written, of any character or nature, hereafter binding
except as set forth herein.  In the event of a conflict between this Fifth
Amendment, the First Amended Note and Second Note, this Fifth Amendment shall
govern. This Fifth Amendment may be altered, amended or modified only by an
instrument in writing, executed by the Parties and by no other means.  Each
Party waives its right to claim, contest or assert that this Agreement was
modified, canceled, superseded or changed by any oral agreement, course of
conduct, waiver or estoppel.

 


[remainder of page intentionally left blank, signature page follows]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned Parties hereby acknowledge that they have
read, understand and consent to the modifications made to the LowCal Agreements
by this Fifth Amendment.


 
EOS PETRO, INC.
 
 
By: /s/ Nikolas Konstant
Name: Nikolas Konstant
Title: Chairman
 
LOWCAL INDUSTRIES, LLC
 
 
By: /s/ Shlomo  Lowy
Name: Kinderlach Ltd Co
Its: Managing Member





EOS GLOBAL PETRO, INC.
 
 
By: /s/ Nikolas Konstant
 
Name: Nikolas  Konstant
Title: Chairman
SAIL PROPERTY MANAGEMENT GROUP, LLC
 
 
By: /s/ Shlomo  Lowy
Name: Sail Investments LLC
Title: Managing Member
 
 
LOWCO [EOS/PETRO], LLC
 
 
By: /s/ Shlomo  Lowy
Name: LowCo LLC
Its: Managing Member
 



 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN
OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 UNDER THE ACT.
 
EOS GLOBAL PETRO, INC.
 
AMENDED AND RESTATED
 
SECURED CONVERTIBLE PROMISSORY NOTE
 
Principal Amount:  $5,000,000.00
Note Purchase Price:  $4,980,000.00
 
Originally Issued:  February 8, 2013
Third Amendment and Restatement On:  January 13, 2015
 
FOR VALUE RECEIVED, EOS GLOBAL PETRO, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of LowCal Industries, LLC, a
Wyoming liability company (“Holder”), or its registered assigns, the principal
sum of Five Million Dollars ($5,000,000.00) (the “Aggregate Principal Amount”),
with no interest (0%) per annum on all unpaid principal, subject to the
provisions of this Note. All unpaid principal, together with any other amounts
payable hereunder, shall be due and payable on the earliest to occur (the
“Maturity Date”) of (i) June 30, 2015, (ii) when, upon or after the occurrence
of an Event of Default (as defined below), such amounts are declared due and
payable by Holder or made automatically due and payable in accordance with the
terms hereof, or (iii) such other date as may otherwise be provided for in
accordance with the provisions of this Note. All references to Dollars herein
are to lawful currency of the United States of America.
 
This Note amends, and restates in its entirety a $5,000,000.00 secured
promissory note originally issued by the Company to Holder on February 8, 2013,
as subsequently amended (the “Original Note”). The Original Note first become
convertible into shares of common stock of the Company at a conversion price of
$2.50 per share pursuant to an amendment to the Original Note dated January 9,
2014. This Note became effective on January 13, 2015 in connection with a “Fifth
Amendment to the LowCal Agreements” dated as of the same date between the
Holder, the Company and certain affiliates thereof.
 
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:
 
1.           Interest. This Note shall not accrue any interest.


 
 

--------------------------------------------------------------------------------

 
 
2.           Prepayments. The Company may prepay the outstanding principal
amount of this Note in whole, but not in part, at any time (the “Prepayment
Date”). If the Company intends to prepay this Note, it shall provide ten (10)
Business Days written notice of such intention to Holder. For purposes of this
Note, “Business Day” means any day other than a Saturday, Sunday or a day on
which banking institutions in Los Angeles, California are authorized or
obligated by law or executive order to close.
 
3.           Security. The obligations due under this Note will be secured
pursuant to the existing filed mortgage in favor of Holder on the Company’s oil
and gas leases constituting the Works Property in Edwards County, Illinois that
secures obligations of the Company under the Original Note.
 
4.           Option of Holder to Convert Principal.
 
(a)           The principal amount of the Note may be converted in whole or in
part at any time at the election of Holder into restricted shares of common
stock of Eos Petro, Inc., a Nevada corporation (“Parent”) at a conversion price
of $2.50 per share (“Conversion Shares”); provided, however, that under no
circumstances may Holder elect to effect a conversion if, after giving effect to
such conversion, LowCal Industries, LLC and its Affiliates (as defined below)
would beneficially own in excess of 9.99% of the outstanding shares of the
Parent’s common stock immediately after giving effect to such conversion. For
purposes of the foregoing sentence, the number of shares beneficially owned by
the Holder and its Affiliates shall include the number of shares issuable upon
the conversion with respect to which the determination of such sentence is being
made, but shall exclude the number of shares which would be issuable upon
(A) conversion of the remaining, un-converted portion of this Note beneficially
owned by Holder or any of its Affiliates and (B) exercise or conversion of the
unexercised or non-converted portion of any other securities of the Parent
(including, without limitation, any other notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by Holder or any of its Affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 4, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder and the rules and regulations promulgated thereunder and the rules
and regulations promulgated thereunder (the “Exchange Act”). To the extent that
the limitation contained in this Section 4 applies, the determination of whether
this Note is convertible (in relation to other securities owned by Holder) and
of which a portion of this Note is convertible shall be in the sole discretion
of Holder. To ensure compliance with this restriction, Holder will be deemed to
represent to the Parent each time it elects to convert that such conversion has
not violated the restrictions set forth in this Section 4, and the Parent shall
have no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act. For purposes of
this Section 4, in determining the number of outstanding shares, Holder may rely
on the number of outstanding shares as reflected in (x) the Parent’s most recent
quarterly or annual report on Form 10-Q or Form 10-K or equivalent similar
filing on such public disclosure service as the Parent may then be utilizing, as
the case may be, (y) a more recent public announcement by the Parent including
on the OTC Markets website, or (z) any other notice by the Parent or the
Parent’s transfer agent approved by the Parent setting forth the number of
shares outstanding. Upon the written or oral request of


 
 

--------------------------------------------------------------------------------

 
 
Holder, the Parent shall within two (2) Business Days confirm orally and in
writing to Holder the number of shares then outstanding on a fully diluted
basis. The provisions of this Section 4 may be waived by the Holder, at the
election of the Holder, upon not less than 61 days’ prior notice to the Parent,
and the provisions of this Section 4 shall continue to apply until such 61st day
(or such later date, as determined by Holder, as may be specified in such notice
of waiver). The provisions of this Section 4 shall be implemented in a manner
necessary to preserve the intended 9.99% beneficial ownership limitation herein
contained and shall not be modified in a manner otherwise than in strict
conformity with the terms of this Section 4 (or any portion hereof) which may be
defective or inconsistent with the intended 9.99% beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such 9.99% limitation. The limitations
contained in this Section 4 shall apply to a successor holder of this Note. For
purposes of this Note, “Affiliate” means any person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under
Rule 144 under the Securities Act.
 
(b)           Upon delivery to the Parent of a notice of intent to convert,
subject to compliance with Section 4(a), the Parent shall issue and deliver to
Holder within ten (10) days after the date of such notice the number of shares
of common stock of the Parent for the portion of the principal converted in
accordance with the foregoing.
 
5.           Exit Stock and Exit Fee. On the date this Note has been paid in
full, Holder shall be entitled to receive from the Parent 50,000 restricted
shares of Parent’s common stock (the “Exit Stock”).  The Exit Fee previously set
forth in the Original Note has been intentionally cancelled and is no longer
issuable pursuant to the terms of this Note.
 
6.           Representations and Warranties of the Company.
 
(a)           Organization and Standing.  The Company is a corporation duly
organized and validly existing under, and by virtue of, the laws of the State of
Delaware and is in good standing under such laws.  The Company is qualified to
do business as a foreign corporation in every jurisdiction in which the failure
to so qualify would have a material adverse effect on the business, assets,
liabilities, condition (financial or otherwise), results of operation or
prospects of the Company.  The Company has the requisite corporate power and
authority to own and operate its properties and assets and to carry on its
business as presently conducted.
 
(b)           Corporate Power.  The Company has all requisite legal and
corporate power and authority to enter into this Note and all other documents
contemplated hereby, to sell this Note and to carry out and perform its other
obligations under the terms of this Note and all other documents contemplated
hereby.
 
(c)           Authorization.  All corporate action on the part of the Company,
and its directors, officers and shareholders necessary for the authorization,
execution, delivery and performance of all obligations of the Company under this
Note and all other documents contemplated hereby and for the authorization,
issuance and delivery by the Company of this Note has been taken.  This Note and
all other documents contemplated hereby have been duly executed and delivered by
the Company and constitute the valid and binding obligations of the


 
 

--------------------------------------------------------------------------------

 
 
Company and are enforceable against the Company in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors’ rights generally, and except that the
availability of the remedy of specific performance or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.
 
(d)           Compliance with Other Instruments.  The execution, delivery and
performance of an compliance with this Note and all other documents contemplated
hereby will not result in any such violation or be in conflict with or
constitute a default under any of the terms or provisions of any mortgage,
indenture, contract, agreement or instrument to which the Company is a party or
by which it or its assets are bound, or result in the creation of any mortgages,
pledges, liens, leases, encumbrances or charges upon any of the properties or
assets of the Company pursuant to any such term or provision.
 
(e)           Consents.  No consent, order, approval or authorization of, or
declaration, filing or registration with, any Governmental Authority or any
person is required to be made or obtained by the Company in connection with the
execution and delivery or the consummation of this Note and all other documents
contemplated hereby.
 
7.           Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note:
 
(a)           Failure to Pay. The Company shall fail to pay (i) he principal on
the due date hereunder and such payment shall not have been made within five (5)
Business Days of Company’s receipt of Holder’s written notice to the Company of
such failure to pay or (ii) any other payment required under the terms of this
Note on the date due and such payment shall not have been made within five (5)
Business Days of the Company’s receipt of Holder’s written notice to Company of
such failure to pay;
 
(b)           Breaches. The Company shall fail to observe or perform any other
material covenant, representation, or warranty, obligation, condition or
agreement contained in this Note or any other LowCal Agreement and such failure
shall continue uncured for thirty (30) days after written notice to Company of
such failure;
 
(c)           Voluntary Bankruptcy or Insolvency Proceedings. The Company shall
(i) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of it or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for
the appointment of a receiver, trustee, liquidator or custodian of the Company
or of all or a substantial part of the property thereof, or an involuntary case
or other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
thirty (30) days of commencement.
 
8.           Rights of Holder upon Default. Upon the occurrence or existence of
any Event of Default, and at any time thereafter during the continuance of such
Event of Default, Holder may by written notice to the Company, declare all
outstanding obligations payable by the Company hereunder to be immediately due
and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, anything contained herein to the
contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, Holder may exercise any other
right power or remedy granted to it by this Note or otherwise permitted to it by
law, either by suit in equity or by action at law, or both.
 
9.           Transfer of this Note. With respect to any offer, sale or other
disposition of this Note, Holder will give written notice to the Company prior
thereto, describing briefly the manner thereof, together with a written opinion
of Holder’s counsel (if requested by the Company), or other evidence reasonably
satisfactory to the Company, to the effect that such offer, sale or other
distribution may be effected without registration or qualification (under any
federal or state law then in effect). Upon receiving such written notice and
reasonably satisfactory opinion, if so requested, or other evidence, the
Company, as promptly as practicable, shall notify Holder that Holder may sell or
otherwise dispose of this Note in accordance with the terms of the notice
delivered to Company. If a determination has been made pursuant to this Section
9 that the opinion of counsel for Holder, or other evidence, is not reasonably
satisfactory to the Company, the Company shall so notify Holder promptly after
such determination has been made. Subject to the foregoing, transfers of this
Note shall be registered upon registration books maintained for such purpose by
or on behalf of the Company. Prior to presentation of this Note for registration
of transfer, the Company shall treat the registered holder hereof as the owner
and holder of this Note for the purpose of receiving all payments of principal
and for all other purposes whatsoever, whether or not this Note shall be overdue
and the Company shall not be affected by notice to the contrary.
 
10.           Assignment by the Company. Neither this Note nor any of the
rights, interests or obligations hereunder may be assigned, by operation of law
or otherwise, in whole or in part, by the Company without the prior written
consent of Holder.
 
11.           Waiver and Amendment. Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and the Holder.
 
12.           Notices. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally, or
sent by a nationally recognized overnight delivery service, such as Federal
Express, or mailed by certified or registered mail, return receipt requested,
postage prepaid, to the following addresses:
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Eos Petro, Inc.
Attention: Nikolas Konstant
1999 Avenue of the Stars, Suite 2520
Los Angeles, CA 90067
Fax: (310 ) 277-0591
 
If to Holder:
 
LowCal Industries, LLC
6119 Greenville Ave.
Suite 340
Dallas, TX 75206-1910
Fax: (323) 443-3868
 
Notices sent by mail shall be deemed received on the earlier to occur of actual
delivery to the recipient, or the 3rd day after deposit in the mail.
 
13.           Payment. Payment shall be made in lawful tender of the United
States.
 
14.           Expenses; Waivers. If action is instituted to collect this Note,
the Company promises to pay all costs and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred in connection with
such action.
 
15.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof.
 
16.           Trial by Jury. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
17.           Attorneys’ Fees. If either party shall commence an action or
proceeding to enforce any provisions of this Note, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
18.           Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
[Remainder of page intentionally left blank]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.
 

  EOS GLOBAL PETRO INC., a Delaware corporation       By:
/s/ Nikolas Konstant
  Name:
Nikolas Konstant
  Title:
Chairman

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B

 
EOS PETRO, INC.
UNSECURED PROMISSORY NOTE
 

U.S. $3,250,000.00   January 13, 2015

 
FOR VALUE RECEIVED, the undersigned, Eos Petro, Inc., a Nevada corporation (the
“Issuer”), hereby promises to pay to the order of LowCal Industries, LLC, a
Wyoming limited liability company or its permitted assigns (the “Payee”), at
such place as the Payee shall direct in writing, the principal sum of Three
Million Two Hundred Fifty Thousand Dollars ($3,250,000.00), with simple interest
accruing at an annual rate at 10.00% on the unpaid balance.  All references to
Dollars herein are to lawful currency of the United States of America.


All unpaid principal of this Note and accrued interest shall be due and payable
on June 30, 2015. This Note may be prepaid at any time in whole or in part
without penalty.  Notwithstanding the foregoing, Issuer hereby covenants,
acknowledges and agrees that this Note carries the following prepayment
obligation on the part of the Issuer: all unpaid principal and accrued interest
on this Note shall be prepaid in full by the Issuer upon the earlier to occur
of: (i) the Issuer closing a transaction to acquire the capital stock or all or
substantially all of the assets of “Target A” or “Target B” (the identities of
such targets have been made known to Payee prior to the date hereof); or (ii)
the Issuer closing an offering of capital stock or other equity financing for a
minimum of Twenty Million Dollars ($20,000,000.00).


In any action at law or in equity to enforce or construe any provisions or
rights under this Note, the unsuccessful party or parties to such litigation, as
determined by a court pursuant to a final offer, judgment or decree, shall pay
to the successful party or parties all costs, expenses and reasonable attorneys'
fees incurred by such successful party.


This Note and all actions arising out of or in connection with this Note shall
be governed by and construed in accordance with the laws of the State of Nevada,
without regard to the conflicts of law provisions of the State of Nevada, or of
any other state.


Eos Petro, Inc.,
a Nevada corporation



By: /s/ Nikolas Konstant
       Nicholas Konstant
       Its: Chairman of the Board

 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Piggyback Registration Rights Appendix
 
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Fifth Amendment.
 
a)           Definitions. For the purposes of this appendix:
 
 (i) the term “Selling Shareholder” shall mean the Holder, its executive
officers and directors and each person, if any, who controls the Holder within
the meaning of Section 15 of the Securities Act of 1933, as amended (the
“Securities Act”), or Section 20 of the Exchange Act of 1934, as amended (the
“Exchange Act”);
 
(ii) the term “Registration Statement” shall include any final prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in this appendix;
 
(iii) the term “untrue statement” shall mean any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission to
state in the Registration Statement a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
 
(iv) the term “Company Subsidiaries” shall mean all subsidiaries of the Company,
whether or not wholly or partially owned;
 
(v) the term “Holder” shall mean LowCal and LowCo; and
 
(vi) the term “Shares” shall mean all shares of common stock of the Company
issued or issuable pursuant to any of the LowCal Agreements, the Second Note or
the Amended First Note.
 
 
b)
Registration Requirements. If, at any time, the Company files a Registration
Statement after the execution of the Fifth Amendment in which the Company
proposes to register any of its securities under the Securities Act (other than
pursuant to Form S-4, Form S-8 or any successor form of limited purpose), the
Company will give notice at least 20 days prior to the filing of each such
Registration Statement to the Holder of its intention to effect such a
registration and will include in such registration all Shares with respect to
which the Company has received requests for inclusion therein within 10 days
after receipt of the Company’s notice.  In connection with any offering
involving an underwriting of shares of the Company’s capital stock, the Company
shall not be required to include any of the Holder’s Shares in such underwriting
unless the Holder accepts the terms of the underwriting as agreed upon between
the Company and its underwriters, and then only in such quantity as the
underwriters determine in their

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
sole discretion will not jeopardize the success of the offering by the
Company.  If the total number of Shares requested by the Holder to be included
in such offering exceeds the amount of securities to be sold other than by the
Company that the underwriters determine in their reasonable discretion is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including the
Shares, which the underwriters and the Company determine in their sole
discretion will not jeopardize the success of the offering.
 

c)           Company Efforts. The Company shall use reasonable best efforts to:
 
(i) furnish to the Holder with respect to the Shares registered under the
Registration Statement such number of copies of the Registration Statement and
the prospectus (including supplemental prospectuses) filed with the Securities
and Exchange Commission (“SEC”) in conformance with the requirements of the
Securities Act and such other such documents as the Holder may reasonably
request, in order to facilitate the public sale or other disposition of all or
any of the Shares by the Holder;
 
(ii) make any necessary blue sky fillings to permit the Shares to be sold in any
state requested by the Holder;
 
(iii) pay the expenses incurred by the Company and the Holder in complying with
this appendix, including, all registration and filing fees, FINRA fees, exchange
listing fees, printing expenses, fees and disbursements of counsel for the
Holder, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (and including reasonable
attorneys’ fees of one counsel to the Holder, but excluding any and all
underwriting discounts and selling commissions applicable to the sale of Shares
by the Holder);
 
(iv) advise the Holder, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose;
 
(v) promptly use its commercially reasonable best efforts to prevent the
issuance of any stop order or to obtain its withdrawal at the earliest possible
moment if such stop order should be issued; and
 
(vi) with a view to making available to the Holder the benefits of Rule 144 and
any other rule or regulation of the SEC that may at any time permit the Holder
to sell Shares to the public without registration, (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) such date as all of the Shares qualify to be resold
pursuant to Rule 144 within any 90 day period without restriction or any other
rule of similar effect or (B) such date as all of the
 
 
 

--------------------------------------------------------------------------------

 
 
Shares shall have been resold; (ii) file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
under the Exchange Act; and (iii) furnish to the Holder upon request, as long as
the Holder owns any Shares, (A) a written statement by the Company as to whether
it has complied with the reporting requirements of the Securities Act and the
Exchange Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail the Holder of any rule or regulation of
the SEC that permits the selling of any such Shares without registration.
 
 
d)
Underwriting Status. The Company understands that the Holder disclaims being an
underwriter, but acknowledges that a determination by the SEC that the Holder is
deemed an underwriter shall not relieve the Company of any obligations it has
pursuant to this appendix.

 
e)           Registration Indemnification. For the purposes of this appendix:
 
(i) The Company agrees to indemnify and hold harmless each Selling Shareholder
from and against any losses, claims, damages or liabilities to which such
Selling Shareholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement contained in the Registration Statement, (ii) any inaccuracy in the
representations and warranties of the Company contained in this appendix or the
failure of the Company to perform its obligations hereunder or (iii) any failure
by the Company to fulfill any undertaking included in the Registration
Statement, and the Company will reimburse such Selling Shareholder for any
reasonable legal expense or other actual accountable out-of-pocket expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim; provided, however, that the Company shall not be
liable in any such case to the extent that such loss, claim, damage or liability
arises out of, or is based upon, an untrue statement made in such Registration
Statement in reliance upon and in conformity with written information furnished
to the Company by or on behalf of such Selling Shareholder specifically for use
in preparation of the Registration Statement or the failure of such Selling
Shareholder to comply with its covenants and agreements contained herein or any
statement or omission in any prospectus that is corrected in any subsequent
prospectus that was delivered to the Selling Shareholder prior to the pertinent
sale or sales by the Selling Shareholder.
 
(ii) The Holder agrees to indemnify and hold harmless the Company and Company
Subsidiaries (and each person, if any, who controls the Company or Company
Subsidiaries within the meaning of Section 15 of the Securities Act, each
officer of the Company who signs the Registration
 
 
 

--------------------------------------------------------------------------------

 
 
Statement and each director of the Company and Company Subsidiaries) from and
against any losses, claims, damages or liabilities to which the Company or
Company Subsidiaries (or any such officer, director or controlling person) may
become subject (under the Securities Act or otherwise), insofar as such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
arise out of, or are based upon, (i) any inaccuracy in the representations and
warranties of the Holder contained in this appendix or the failure of the Holder
to perform its obligations hereunder or (ii) any untrue statement contained in
the Registration Statement if, and only if, such untrue statement was made in
reliance upon and in conformity with written information furnished by or on
behalf of the Holder specifically for use (and identified as such) in
preparation of the Registration Statement, and Holder will reimburse the Company
or Company Subsidiary (or such officer, director or controlling person, as the
case may be), for any reasonable legal expense or other reasonable actual
accountable out-of-pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim.  The
obligation to indemnify shall be limited to the net amount of the proceeds
received by the Selling Shareholder from the sale of the Shares pursuant to the
Registration Statement.
 
(iii) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this appendix, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this appendix (except to the extent that such omission
materially and adversely affects the indemnifying party’s ability to defend such
action) or from any liability otherwise than under this appendix.  Subject to
the provisions hereinafter stated, in case any such action shall be brought
against an indemnified person, the indemnifying person shall be entitled to
participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person.  After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the
 
 
 

--------------------------------------------------------------------------------

 
 
indemnified person shall be entitled to retain its own counsel (who shall not be
the same as the opining counsel) at the expense of such indemnifying person;
provided, however, that no indemnifying person shall be responsible for the fees
and expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties.  In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided,
however, that such consent shall not be unreasonably withheld.  No indemnifying
person shall, without the prior written consent of the indemnified person,
effect any settlement of any pending or threatened proceeding in respect of
which any indemnified person is or could reasonably have been a party and
indemnification could have been sought hereunder by such indemnified person,
unless such settlement includes an unconditional release of such indemnified
person from all liability on claims that are the subject matter of such
proceeding.
 
(iv) If the indemnification provided for in this appendix is unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Company and Company
Subsidiaries, on the one hand, and the Holder, on the other, in connection with
the statements or omissions or other matters which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations.  The relative fault shall be determined
by reference to, among other things, in the case of an untrue statement, whether
the untrue statement relates to information supplied by the Company and Company
Subsidiaries, on the one hand, or Holder, on the other, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement.  The Company and the Holder agree that it would
not be just and equitable if contribution pursuant to this subsection were
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to above in
this subsection.  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this subsection, the Holder shall not be required to contribute
any amount in excess of the amount by which the net amount received by the
Holder from the sale of the Shares to which such loss relates exceeds the amount
of any damages which the Holder has otherwise been required to pay to the
Company or
 
 
 

--------------------------------------------------------------------------------

 
 
Company Subsidiaries by reason of such untrue statement.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
 
 
f)
Allocation. Each of the Company and Holder acknowledges that the provisions of
this appendix fairly allocate the risks in light of the ability of the parties
to investigate the Company and Company Subsidiaries and their business in order
to assure that adequate disclosure is made in the Registration Statement as
required by the Securities Act and the Exchange Act.

 
 
g)
Additional Information. The Company may request the Holder to furnish the
Company with such information with respect to the Holder and the Holder’s
proposed distribution of any Shares pursuant to the Company’s Registration
Statement, as applicable, as the Company may from time to time reasonably
request in writing or as shall be required by law or by the SEC in connection
therewith, and the Holder agrees to furnish the Company with such information as
a condition to the inclusion of any of the Holder’s Shares in such Registration
Statement.

 
 
h)
Survival. The obligations under this appendix shall survive completion of any
offering of Shares in any Registration Statement for a period of two years from
the effective date of such Registration Statement.

 
 
 

--------------------------------------------------------------------------------

 

